Citation Nr: 1533789	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder from November 27, 2007 through August 1, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder from August 2, 2012.

3.  Entitlement to an initial evaluation in excess of 10 percent for right ulnar neuropathy.  

4.  Entitlement to an evaluation in excess of 30 percent for residuals of shell fragment wound of the right (major) shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, on behalf of the RO in Winston-Salem, North Carolina.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.  This case was previously before the Board in July 2012.

Evidence pertinent to the matters on appeal was received subsequent to the most recent RO adjudication of the Veteran's claims.  The Veteran has waived initial RO consideration of this evidence.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  From November 27, 2007 through August 1, 2012 the Veteran's right shoulder approximates limitation of right arm motion to midway between the side and shoulder level.

2.  The Veteran's right arm motion has not been shown to approximate limitation of arm motion to 25 degrees from the side.

3.  The Veteran's right ulnar neuropathy is productive of no more than mild incomplete paralysis of the ulnar and medial nerves.

4.  The Veteran's shell fragment wound of the right shoulder has been productive of no more than moderately severe impairment of Muscle Group III.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder from November 27, 2007 through August 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2014).

2.  The criteria for an initial evaluation in excess of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for right ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2014).

4.  The criteria for a rating in excess of 30 percent for residuals of shell fragment wound of the right (major) shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the March 2008 rating decision granted service connection for right ulnar neuropathy and acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder, those claims are now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in April 2009 addressing the downstream increased rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

By correspondence, including that dated in December 2007, the Veteran was informed of the evidence and information necessary to substantiate the right shoulder shell fragment wound increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the low back disability and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In December 2007 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the right shoulder claim.  Pelegrini.

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities  accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder

A March 2008 rating decision granted service connection for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder, and assigned a 10 percent disability evaluation, effective November 27, 2007.  A December 2012 rating decision assigned a 20 percent rating for acromioclavicular joint and rotator cuff disability from November 27, 2007 through August 1, 2012, and a rating of 30 percent for that disability from August 2, 2012.  The Veteran is right handed.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in forward elevation (flexion), 0 degrees to 180 degrees in abduction, 0 degrees to 90 degrees in external rotation, and 0 degrees to 90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.

A.  November 27, 2007 through August 1, 2012.

Evidence for this time period includes VA treatment records and a January 2008 VA examination which revealed that the Veteran had right shoulder forward flexion to 45 degrees (March 2009) and right shoulder external rotation limited (January 2009 and March 2009) to just 30 degrees.  Further, the January 2008 VA examiner indicated that the Veteran had difficulty in performing tasks such as showering, combing his hair, and reaching due to right shoulder pain.  Based on the foregoing, these findings, when considered in light of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), essentially result in the limitation of the right arm motion to midway between the side and shoulder level.  As such, a rating of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder is warranted from November 27, 2007 through August 1, 2012.

B.  Throughout the appeal

The Board must now determine whether a rating in excess of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder is warranted at any time through the appeal period.

In addition to the findings mentioned above, the evidence also includes an August 2012 VA examination that revealed right shoulder flexion to 30 degrees and right shoulder internal and external rotation to 30 degrees.  In order to receive a rating in excess of 30 percent, the Veteran's right shoulder must demonstrate limitation of right arm motion to 25 degrees from the side.  Such, however, has not been shown.  While acknowledging that pain and some weakened movement have been noted (DeLuca), the competent findings do not indicate a disability picture necessary to achieve the next higher evaluation (40 percent) under Diagnostic Code 5201. Moreover, the Veteran's symptoms of weakened movement and functional loss due to pain are already contemplated in the assigned rating. Thus, additional compensation for these symptoms would be prohibited pyramiding. 38 C.F.R. § 4.14 (2014).  Additionally, a higher rating is not warranted under either DC 5202 or 5203, as there is no evidence of impairment of the humerus with recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level with fibrous union of the humerus, nor is their evidence of  nonunion of the clavicle or scapula with loose movement, assuming a separate rating could even be assigned under DC 5203. As such, a rating in excess of 30 percent is not warranted.


II.  Right ulnar neuropathy

A March 2008 rating decision granted service connection for right ulnar neuropathy and assigned a 10 percent disability evaluation, effective November 27, 2007, under Diagnostic Codes 5299-8515.  Diagnostic Code 8515 pertains to incomplete and complete paralysis of the median nerve.

Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side.

Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Medical records indicate that the Veteran has made complaints related to right hand numbness, grip problems, and difficulty with buttons and when writing.  The January 2008 VA examination noted that the Veteran's right hand fingers had decreased light touch and vibratory sensation.  Strength testing in the right arm was 4/5 with good coordination and normal deep touch sensation.  The August 2012 VA peripheral nerves examiner noted that the Veteran had mild, constant right upper extremity pain.  Right hand grip strength was 5/5, and right wrist strength testing was also 5/5.  Reflex testing was normal, and some decreased sensation of the right and fingers was noted.  Right ulnar nerve incomplete paralysis was characterized as mild.

The Board finds that a rating in excess of 10 percent for right ulnar neuropathy is not warranted.  Complete paralysis has not been shown, and the right arm and hand showed symptoms of incomplete paralysis that was mild.  Mild incomplete paralysis warrants no more than a 10 percent evaluation under Diagnostic Code 8515.  In coming to this determination the Board notes that the August 2012 VA examiner indicated that the Veteran's right upper extremity neuropathy was mild, and that conclusion is supported by the other findings that indicated symptoms of some decreased sensation and essentially normal strength and reflex testing of the right upper extremity. Thus, and increased rating for right ulnar neuropathy is denied.

III.  Residuals of shell fragment wound of the right (major) shoulder.

In August 1968 the Veteran was granted service connection for residuals of shell fragment wound of the right (major) shoulder.  This disability is currently rated as 30 percent disabling under Diagnostic Code 5303.

Under Diagnostic Code 5303 (muscle injury of Muscle Group III) includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  38 C.F.R. § 4.56(d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  38 C.F.R. § 4.56(d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4)(iii).

The following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

Records indicate that the Veteran suffered a right shell fragment wound during service.  The injury was not a through and through injury, and there was no associated bone or tissue injury.  The January 2008 VA examiner noted that there was no evidence of muscle being injured, destroyed or traversed.  There was no finding of muscle herniation or any loss of deep fascia or muscle substance.  The August 2012 VA examiner noted that there was no history of recurrent right shoulder dislocation, and the right shoulder scar has not been found to be adherent.

While right shoulder pain and limitation of motion have been noted, the Veteran's right shoulder disability does not manifest the characteristics of a severe muscle wound such as a through and through wound, adherent scars, loss of deep fascia or muscle substance, severe loss of muscle function, or atrophy.  As such, a rating in excess of 30 percent for this disability is not warranted.

Conclusion

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what he observes or experiences concerning his right shoulder disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of his right upper extremity disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right upper extremity disabilities are evaluated.


ORDER

An initial evaluation of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder from November 27, 2007 through August 1, 2012 is granted, subject to the applicable law governing the award of monetary benefits.

An initial evaluation in excess of 30 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder is denied.

An initial evaluation in excess of 10 percent for right ulnar neuropathy is denied.

An evaluation in excess of 30 percent for residuals of shell fragment wound of the right (major) shoulder is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


